Exhibit 10.02

Form of

Non-Employee Director

AWARD AGREEMENT

This Restricted Unit and distribution equivalent right award agreement
(“Agreement”), effective as of the date set forth at the end of this Agreement
(“Grant Date”), is between Valero GP Holdings, LLC (the “Company”) and [insert
grantee’s name] (“Participant”), a participant in the Valero GP Holdings, LLC
Long-Term Incentive Plan, as amended (the “Plan”). All capitalized terms
contained in this Award shall have the same definitions as are set forth in the
Plan unless otherwise defined herein. The terms of this grant are set forth
below.

 

1. The Compensation Committee of the Board of Directors of the Company hereby
grants to Participant [insert total grant] Restricted Units under the Plan. A
“Restricted Unit” is a phantom unit which is equivalent in value to a common
unit (“Common Unit”) of the Company. In addition, a Restricted Unit represents
the right to receive, upon vesting as provided below, a Common Unit. Restricted
Units are granted hereunder in tandem with an equal number of distribution
equivalent rights (“DERs”). A DER is a right to receive an amount in cash from
the Company or its designee equal to the distributions made by the Company with
respect to a Common Unit during the period that ends upon vesting of the tandem
Restricted Unit or its forfeiture pursuant to Section 6(b) of the Plan.

 

2. The Restricted Units granted hereunder are subject to the following
Restricted Periods, and will vest and accrue to Participant in the following
increments: [1/3 total grant] Units on [1st anniversary of grant]; [1/3 total
grant] Units on [2nd anniversary of grant]; and [1/3 total grant] Units on [3rd
anniversary of grant]. The restrictions may terminate prior to the expiration of
such period as set forth in the Plan. Upon vesting, for each Restricted Unit
granted hereunder, the Participant will be entitled to receive an unrestricted
Common Unit.

 

3. DERs with respect to the Restricted Units will be paid to you in cash as of
each record payment date during the period such Restricted Units are
outstanding.

 

4. Neither this Award nor any right under this Award may be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by you otherwise
than by will or by the laws of descent and distribution.

 

5. The Company will withhold any taxes due from your compensation as required by
law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to you.

 

6. By accepting this Award, you hereby accept and agree to be bound by all of
the terms, provisions, conditions, and limitations of the Plan and any
subsequent amendment or amendments, as if it had been set forth verbatim in this
Award.

 

7. By accepting this Award, you will become a Participant as of the effective
date of this Award and, as such, you shall have no rights with respect to the
Restricted Units or DERs granted hereunder except as are expressly conferred by
the Plan and this Award.

 

8. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

 

9. This Award is effective as of [insert grant date].

 

10.

Upon termination of the Participant’s membership on the Board of the Company or
its Affiliates, whichever is applicable, involuntarily for Cause (as hereinafter
defined) or on a voluntary basis (other than for retirement, death or disability
(see Section 11 below)) during the applicable Restricted Period, all outstanding
Restricted Units awarded the Participant shall be automatically forfeited by the
Participant at the close of business on the date of such termination. “Cause”
shall mean the (i) conviction of the Participant by a state or federal court of
a felony involving moral turpitude, (ii) conviction of the Participant by a
state or federal court of embezzlement or misappropriation of funds of the
Company, (iii) the Company’s (or applicable Affiliate’s) reasonable
determination that the Participant has committed an act of fraud, embezzlement,
theft, or misappropriation of funds in connection with such Participant’s duties
in the course of his or her employment with the Company (or applicable
Affiliate), (iv) the Company’s (or its applicable Affiliate’s) reasonable
determination that the Participant has engaged in gross mismanagement,
negligence or misconduct which causes or could potentially cause material loss,
damage or injury to the Company, any of its



--------------------------------------------------------------------------------

 

Affiliates or their respective employees, or (v) the Company’s (or applicable
Affiliate’s) reasonable determination that (a) the Participant has violated any
policy of the Company (or applicable Affiliate), including but not limited to,
policies regarding sexual harassment, insider trading, confidentiality,
substance abuse and/or conflicts of interest, which violation could result in
the termination of the Participant’s employment or service as a non-employee
Director of the Company (or applicable Affiliate), or (b) the Participant has
failed to satisfactorily perform the material duties of Participant’s position
with the Company or any of its Affiliates.

 

11. If the Participant is terminated because of retirement, death or disability
(with the determination of disability to be made with the sole discretion of the
Compensation Committee), any Restricted Units held by the Participant which
remains unvested as of the date of retirement, death or disability shall
immediately vest and become non-forfeitable as of such date.

 

VALERO GP HOLDINGS, LLC

By:       

Curtis V Anastasio

President & Chief Executive Officer

 

Accepted:

 

[insert name of grantee]

Date:                    